Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 1 of 10




          EXHIBIT M
                     Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 2 of 10




           Forwarded message
   From: Katherine Hignett <k.hignett@newsweek.com>
   Date: Tue, Mar 19, 2019 at 2:39 PM
   Subject: Re: Newsweek Media Request: Expert insight on flooding
   To: loanna Stamataki <is242@bath.ac.uk>


   No problem at all. And thank you, I will!

   Best wishes,
   Katherine

   On Tue, Mar 19, 2019 at 2:38 PM loanna Stamataki <is242@bath.ac.uk> wrote:

     I apologise for the delay. Please feel free to contact me again for further articles.

     Best Regards,
     loanna



     loanna Stamataki
     PhD Student, WISE CDT
     University of Bath

     Tel: +44 (0)77 65 980 581
     Email: i.stamataki@bath.ac.uk


     From: Katherine Hignett [mailto:k.hignett@newsweek.com]
     Sent: 19 March 2019 14:36
     To: loanna Stamataki <is242@bath.ac.uk>
     Subject: Re: Newsweek Media Request: Expert insight on flooding

     Hi lonna,

     Thanks for your email - yes, unfortunately we've already published a story on this.

     Thanks all the same,
     Katherine



     On Tue, Mar 19, 2019 at 2:35 PM loanna Stamataki <is242@bath.ac.uk> wrote:
        Dear Katherine,

        I just got around to this email. I imagine it is a bit late now?



CONFIDENTIAL                                                                                 NEWS000139
                    Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 3 of 10

       Best Regards,
       loanna



       loanna Stamataki
       PhD Student, WISE CDT
       University of Bath

       Tel: +44 (0)77 65 980 581
       Email: i.stamataki@bath.ac.uk


       From: Katherine Hignett [mailto:k.hignett@newsweek.com]
       Sent: 14 March 2019 10:09
       To: loanna Stamataki <is242@bath.ac.uk>
       Subject: Newsweek Media Request: Expert insight on flooding

       Dear Ms Stamataki,

       My name is Katherine Hignett and I am a reporter for Newsweek. I am currently writing an article about a
       large lake that recently appeared in Death Valley, California, amid heavy rainfall in the state.

       You can find more info about the appearance of the lake here: https://www.sfgate.com/weather/article/lake-
       Death-Valley-National-Park-flooding-water-CA-13679346.php#item-85307-tbla-15

       I wondered if you would be interested in offering some insight into how these kinds of pools can form in
       what's usually such an arid place? I have a few short questions (below), the answers to which will appear in
       the article.

       1) How do temporary lakes like this develop?
       2) How quickly can such a lake appear?
       3) How unusual is the appearance of such a large lake, so quickly, somewhere so dry?
       4) Is there anything else you think it is important our readers know on this topic?

       Thanks very much for your help,
       Katherine

       Katherine Hignett I Reporter
       NEWSWEEK

       Please note I am based in the U.K. (BST).

       T I +44 (0) 203 040 1952
       E I k.hignett@newsweek.com
       W I newsweek.com
       A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


          Newsweek




     Katherine Hignett I Reporter
     NEWSWEEK




CONFIDENTIAL                                                                                                   NEWS000140
                     Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 4 of 10
     Please note I am based in the U.K. (BST).

     T I +44 (0) 203 040 1952
      E I k.hignett@newsweek.com
      W I newsweek.com
      A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


         Newsweek




   Katherine Hignett 1 Reporter
   NEWSWEEK

   Please note I am based in the U.K. (BST).

   T I +44 (0) 203 040 1952
   E I k.hignett@newsweek.com
   W I newsweek.com
   A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


      Newsweek




   Katherine Hignett 1 Reporter
   NEWSWEEK

   Please note I am based in the U.K. (BST).

   T I +44 (0) 208 075 3514
   E I k.hignett@newsweek.com
   W I newsweek.com
   A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


   L,"‘',Newsweek




CONFIDENTIAL                                                                             NEWS000141
                       Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 5 of 10




           Forwarded message
   From: Paul Bates <Paul.Bates@bristol.ac.uk>
   Date: Thu, Mar 14, 2019 at 11:00 AM
   Subject: RE: Newsweek Media Request: Expert insight on flooding
   To: Katherine Hignett <k.hignett@newsweek.com>


   Not really, sorry

   P



   From: Katherine Hignett <k.hignett@newsweek.com>
   Sent: 14 March 2019 10:58
   To: Paul Bates <Paul.Bates@bristol.ac.uk>
   Subject: Re: Newsweek Media Request: Expert insight on flooding

   Hi Paul,

   Thanks very much for your email. Any idea who might be able to advise?

   Best,
   Katherine

   On Thu, Mar 14, 2019 at 10:55 AM Paul Bates <Paul.Bates@bristol.ac.uk> wrote:
       Hi Katherine,

       Apologies, not really my field.

       Cheers

       Paul



       From: Katherine Hignett <k.hignett@newsweek.com>
       Sent: 14 March 2019 10:00
       To: Paul Bates <Paul.Bates@bristol.ac.uk>
       Subject: Newsweek Media Request: Expert insight on flooding

       Dear Prof Bates,

       My name is Katherine Hignett and I am a reporter for Newsweek. I am currently writing an article about a large
       lake that recently appeared in Death Valley, California, amid heavy rainfall in the state.



CONFIDENTIAL                                                                                                    NEWS000142
                     Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 6 of 10

      You can find more info about the appearance of the lake here: https://www.sfgate.com/weather/article/lake-
      Death-Valley-National-Park-flooding-water-CA-13679346.php#item-85307-tbla-15

      I wondered if you would be interested in offering some insight into how these kinds of pools can form in what's
      usually such an arid place? I have a few short questions (below), the answers to which will appear in the article.

      1) How do temporary lakes like this develop?
      2) How quickly can such a lake appear?
      3) How unusual is the appearance of such a large lake, so quickly, somewhere so dry?
      4) Is there anything else you think it is important our readers know on this topic?

     Thanks very much for your help,
     Katherine

      Katherine Hignett 1 Reporter
      NEWSWEEK

     Please note I am based in the U.K. (BST).

     T I +44 (0) 203 040 1952
      E I k.hignett@newsweek.com
      W I newsweek.com
      A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


         Newsweek




   Katherine Hignett 1 Reporter
   NEWSWEEK

   Please note I am based in the U.K. (BST).

   T I +44 (0) 203 040 1952
   E I k.hignett@newsweek.com
   W I newsweek.com
   A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


      Newsweek




   Katherine Hignett 1 Reporter
   NEWSWEEK

   Please note I am based in the U.K. (BST).

   T I +44 (0) 208 075 3514
   E I k.hignett@newsweek.com
   W I newsweek.com




CONFIDENTIAL                                                                                                      NEWS000143
                     Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 7 of 10
   A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


     ,,'Newsweek




CONFIDENTIAL                                                                             NEWS000144
                  Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 8 of 10




           Forwarded message
   From: Katherine Hignett <k.hignett@newsweek.com>
   Date: Thu, Mar 14, 2019 at 3:51 PM
   Subject: Re: Newsweek Media Request: Expert insight on flooding
   To: Hannah Cloke <h.l.cloke@reading.ac.uk>


   Thanks so much for this Hannah - your answers are very helpful indeed!

   Have a nice afternoon,
   Katherine

   On Thu, Mar 14, 2019 at 3:40 PM Hannah Cloke <h.l.cloke@reading.ac.uk> wrote:

     Dear Katherine
     Thanks for your email
     What a fascinating lake.


      1) How do temporary lakes like this develop?
     Whenever water can't soak away into the ground it will pool on the land surface. Of course we will be familiar
     with the puddles that appear after heavy rain. If there is enough heavy rain these can rapidly enlarge and in our
     cities we might see this effect when roads fill with water after heavy rain which can't soak into the roads and the
     drains cannot take the water away. Both very Very dry soil and bare rocks don't let water soak in very quickly
     and so this affect can surprisingly be seen in desert areas


      2) How quickly can such a lake appear?
     You'd need quite a lot of water to form this lake but when the rainfall is very heavy, prolonged or you get lots of
     storms one after the other it can take only a matter of hours to create a lake appearance on dry ground.



      3) How unusual is the appearance of such a large lake, so quickly, somewhere so dry?
     The amount of rain that must have fallen in this area must have been quite unusual as the lake is quite big. I
     haven't seen anything quite like that before. Of course in wetter parts of the world we see such flooding
     regularly.



      4) Is there anything else you think it is important our readers know on this topic?


     Not sure off the top of my head but please do come back for clarifications if you need.
     I am not in the office but let me know if you have a deadline




CONFIDENTIAL                                                                                                      NEWS000145
                    Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 9 of 10

     Best wishes
     Hannah

     Prof Hannah Cloke
     University of Reading

     I work flexitime and my working hours may not be your working hours. Please only reply in your
     work hours.

     Sent from my iPhone

     On 14 Mar 2019, at 09:57, Katherine Hignett <k.hignett@newsweek.com> wrote:

      Dear Prof Cloke,

      My name is Katherine Hignett and I am a reporter for Newsweek. I am currently writing an article about a large
      lake that recently appeared in Death Valley, California, amid heavy rainfall in the state.

      You can find more info about the appearance of the lake here: https://www.sfgate.com/weather/article/lake-
      Death-Valley-National-Park-flooding-water-CA-13679346.php#item-85307-tbla-15

      I wondered if you would be interested in offering some insight into how these kinds of pools can form in
      what's usually such an arid place? I have a few short questions (below), the answers to which will appear in
      the article.

      1) How do temporary lakes like this develop?
      2) How quickly can such a lake appear?
      3) How unusual is the appearance of such a large lake, so quickly, somewhere so dry?
      4) Is there anything else you think it is important our readers know on this topic?

      Thanks very much for your help,
      Katherine

      Katherine Hignett I Reporter
      NEWSWEEK

      Please note I am based in the U.K. (BST).

      T I +44 (0) 203 040 1952
      E I k.hignett@newsweek.com
      W I newsweek.com
      A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


          Newsweek




   Katherine Hignett I Reporter
   NEWSWEEK

   Please note I am based in the U.K. (BST).




CONFIDENTIAL                                                                                                    NEWS000146
                     Case 1:19-cv-09617-KPF Document 67-13 Filed 06/21/21 Page 10 of 10
   T I +44 (0) 203 040 1952
   E I k.hignett@newsweek.com
   W I newsweek.com
   A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


   lir`:,'Newsweek




   Katherine Hignett 1 Reporter
   NEWSWEEK

   Please note I am based in the U.K. (BST).

   T I +44 (0) 208 075 3514
   E I k.hignett@newsweek.com
   W I newsweek.com
   A I Floor 24, 25 Canada Square, Canary Wharf, London, E14 5LQ


   L,"‘',Newsweek




CONFIDENTIAL                                                                              NEWS000147
